              Case 6:20-bk-05582-LVV            Doc 141           Filed 01/15/21     Page 1 of 4




                                           ORDERED.
Dated: January 14, 2021




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
                                         www.flmb.uscourts.gov

      In re                                               )         Case No.: 6:20-bk-05582-LVV
                                                          )
      1069 restaurant Group, LLC, et al.                  )         Chapter 11
                   Debtors.                               )
                                                          )         Jointly Administered1
                                                          )

               ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT,
                 SCHEDULING HEARING ON DISCLOSURE STATEMENT AND
                  CONFIRMATION OF PLAN OF REORGANIZATION, FIXING
                   TIME FOR FILING FEE AND OTHER ADMINISTRATIVE
                     EXPENSE APPLICATIONS, AND FIXING TIME FOR
                     FILING ACCEPTANCES OR REJECTIONS OF PLAN


              A proposed Disclosure Statement (Doc. No. 125) and a Plan of Reorganization (Doc. No.

  124) was filed by the debtor in this Chapter 11 case pursuant to 11 U.S.C. §1121 and Fed. R. Bankr.

  P. 3016. Accordingly, it is

              ORDERED:

              1.     The Disclosure Statement (Doc. No. 125) is conditionally approved.



  1
    Jointly administrated with the following cases: 1069 Restaurant Group, LLC, Case No.: 6:20-bk-05582; Metro Corral
  Partners, LLC, Case No.:6-20-bk-05583; Metro Corral Partners, Inc., Case No.: 6:20-bk-05584; Altamonte GC, Inc.,
  Case No.: 6:20-bk-05585; Celebration GC Ventures, LLC, Case No.: 6-20-bk-05586; Clermont GC, LLC, Case No.:
  6:20-bk-05587; East Colonial, LLC, Case No.: 6:20-bk-05588; and MCP of Kissimmee, Inc., Case No.: 6-20-bk-0559.


                                                              1
        Case 6:20-bk-05582-LVV            Doc 141       Filed 01/15/21     Page 2 of 4




        2.      Combined Disclosure and Confirmation Hearing. An evidentiary hearing will be

held on March 4, at 10:00 a.m. in Courtroom C, Sixth Floor, of the United States Bankruptcy

Court, 400 West Washington Street, Orlando, Florida 32801 to consider and rule on the disclosure

statement and any objections or modifications and, if the Court determines that the disclosure

statement contains adequate information within the meaning of 11 U.S.C. §1125, to conduct a

confirmation hearing (the “Confirmation Hearing”), including hearing objections to confirmation,

11 U.S.C. §1129(b) motions, applications of professionals for compensation, and applications for

allowance of administrative claims.

        3.      Adjournment. The hearing may be adjourned from time to time by announcement

made in open Court without further notice.

        4.      Date for Accepting or Rejecting Plan. Creditors and other parties in interest shall file

with the clerk their written acceptances or rejections of the plan(ballots) no later than seven days

before the date of the Confirmation Hearing.

        5.      Objections to Disclosure or Confirmation. Any party desiring to object to the

disclosure statement or to confirmation shall file its objection no later than seven days before the

date of the Confirmation Hearing. The objecting party shall serve a copy of the objection at the

same time it is filed on the debtor, counsel for the debtor, the trustee (if any), counsel foreach

official committee (if any), and the United States Trustee.

        6.      Ballot Tabulation. In accordance with Local Bankruptcy Rule 3018-1, the debtor

shall file a ballot tabulation no later than two days before the date of the Confirmation Hearing.

        7.      Service of Solicitation Package. No later than fourteen (14) days after the date of

service of this order, the debtor, through its counsel, shall serve by mail a solicitation package upon

all creditors, equity security holders, administrative claim applicants, the trustee (if any), attorney




                                                    2
          Case 6:20-bk-05582-LVV         Doc 141       Filed 01/15/21     Page 3 of 4




for the creditor's committee (if any), each member of the creditors committee(if any), Internal

Revenue Service, Post Office Box 21126, Philadelphia PA 19114, The Securities and Exchange

Commission, Branch of Reorganization, 175 West Jackson Street, Suite 900, Chicago, Illinois

60604-2601, United States Trustee, 400 West Washington Street, Suite 1101, Orlando, Florida

32801, attorneys who have appeared in this case and on professionals who have been employed by

the debtor or any official committee with the approval of the Court, and other parties in interest in

the debtor's case as provided in Fed. R. Bankr. P. 3017(d). Counsel shall then promptly file a

certificate of such service. For this purpose, counsel shall obtain from the clerk and use a current

mailing matrix. The solicitation package shall be comprised of the disclosure statement, the plan of

reorganization, and a ballot for accepting or rejecting the plan.

          8.    Administrative Claim Bar Date. All creditors and parties in interest that assert a

claim against the debtor which arose after the filing of this case, including all attorneys, accountants,

auctioneers, appraisers, and other professionals for compensation from the estate of the debtor

pursuant to 11 U.S.C. §330, must timely file applications for the allowance of such claims with the

Court allowing at least 21 days’ notice time prior to the date of the Confirmation Hearing (the

“Administrative Claims Bar Date”). The requirement to file applications for administrative claims

shall not apply to claims that arise after the Administrative Claims Bar Date. Any applications filed

will be heard at the Confirmation Hearing if properly scheduled and noticed by the debtor. Any

application not heard at the Confirmation Hearing will be scheduled for hearing in the normal

course.

          9.    11 U.S.C. §1111(b) Election. An election pursuant to 11 U.S.C. §1111(b) must be

filed no later than 7 days before the date of the Confirmation Hearing.




                                                   3
        Case 6:20-bk-05582-LVV            Doc 141        Filed 01/15/21      Page 4 of 4




        10.     Confirmation Affidavit. Two days prior to the Confirmation Hearing, the debtor

shall file a confirmation affidavit which shall contain the factual basis upon which the debtor relies

in establishing that each of the requirements of 11 U.S.C. §1129 of the Bankruptcy Code are met.

The confirmation affidavit should be prepared so that by reading it the Court can easily gain an

understanding of the significant terms of the plan of reorganization and facts of the case.

        11.     Appropriate Attire. You are reminded that Rule 5072-1(b)(17) of the Local

Bankruptcy Rules requires that all persons appearing in court should dress in business attire

consistent with their financial abilities. Shorts, sandals, shirts without collars, including tee shirts

and tank tops, are not acceptable.

        12.     Avoid delays at Courthouse security checkpoints. Please take notice that as an

additional security measure a photo ID is required for entry into the Courthouse.



The debtor’s attorney is directed to serve a copy of this order on interested parties and file a
proof of service within 3 days of entry of the order.


*All references to "debtor" shall include and refer to both of the debtors in a case filed jointly by

two individuals.




                                                     4
